Case 6:20-cv-00965-RRS-PJH Document 47 Filed 08/21/20 Page 1 of 25 PageID #: 965



                               UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF LOUISIANA
                                    LAFAYETTE DIVISION


 910 E MAIN L L C ET AL                                      CASE NO. 6:20-CV-00965

 VERSUS                                                      JUDGE SUMMERHAYS

 JOHN BEL EDWARDS ET AL                                      MAGISTRATE JUDGE HANNA


                                      MEMORANDUM RULING

         This case is one of several state and federal cases challenging executive orders issued by

 Louisiana Governor John Bel Edwards (the “Governor”) to combat the current COVID-19 health

 crisis in the State of Louisiana. Here, like a companion case in the United States District Court for

 the Eastern District of Louisiana,1 a group of eleven bar owners are challenging the specific

 provisions in the Governor’s executive orders preventing bars from serving customers on-site—

 specifically Section 2 of Executive Order 89 JBE 2020 and Section 2 of Executive Order 96 JBE

 2020.2 They claim that these provisions, as applied to them, violate the Due Process and Equal

 Protection Clauses of the Fourteenth Amendment to the United States Constitution.

         The present matter before the Court is the Motion for Temporary Restraining Order,

 Preliminary Injunction and Expedited Relief [ECF Doc. 4] filed by the plaintiff bar owners

 (collectively, “Plaintiffs”). This Court previously denied Plaintiffs’ request for a temporary

 restraining order but set Plaintiffs’ Motion for an expedited hearing on Plaintiffs’ request for a

 preliminary injunction [ECF No. 12]. The Court held an evidentiary hearing on the Motion on

 August 17, 2020 and took the Motion under advisement at the close of the hearing. After reviewing



 1
   4 Aces Enter., LLC v. Edwards, ___ F.Supp.3d ___, 2020 WL 4747660 (E.D. La. Aug. 17, 2020). The 4 Aces court
 denied injunctive relief in an opinion released earlier this week. Id.
 2
   Defendants’ Exhibits 29 and 30.
Case 6:20-cv-00965-RRS-PJH Document 47 Filed 08/21/20 Page 2 of 25 PageID #: 966



 and considering the evidentiary record, the arguments of counsel, and the governing legal

 authorities, the Court rules as follows.

                                                         I.
                                                 BACKGROUND

         On March 11, 2020, the World Health Organization (“WHO”) declared a global pandemic

 in response to the spread of COVID-19, an infectious disease originating in Wuhan, China in 2019

 and present in the United States by early 2020.3 That same day, Governor Edwards declared a

 statewide public health emergency under the Louisiana Health Emergency Powers Act, La. R.S.

 29:760, et seq., as a result of the imminent, yet then-unknown threat posed to Louisiana citizens

 by COVID-19.4 On March 22, 2020, Governor Edwards enacted 33 JBE 2020 (the “Stay at Home

 Order”) directing the people of Louisiana to stay in their homes except for essential trips and travel

 to and from work. The executive order also ordered that certain businesses be closed, and placed

 limitations on other businesses that were allowed to remain open.5 The Governor issued the Stay

 at Home Order because, at that time, data showed that “Louisiana ha[d] the fastest growth rate of

 confirmed COVID-19 cases in the world.”6 The Stay at Home Order, in part, mandated closure of

 pool halls, concert and music halls, adult entertainment venues, and “other similar businesses.”7

         On May 15, 2020, the Governor issued an order moving Louisiana into Phase 1 of

 reopening (the “Phase 1 Order”) reasoning that “since the time of the original Stay at Home order,

 the number of new COVID-19 cases and COVID-related hospitalizations in Louisiana have

 decreased, with the peak of hospitalizations occurring on or near April 13, 2020.”8 As part of the


 3
   See WHO Director-General’s opening remarks at the media briefing on COVID-19 – 11, March 2020 (March 11,
 2020),      https://www.who.int/dg/speeches/detail/who-director-general-s-opening-remarks-at-the-media-briefingon-
 covid-19---11-march-2020, attached as Exhibit 3 to Document 23.
 4
    See Proclamation No. 25 JBE 2020, Exhibit 9 to Document 23.
 5
    Defendants’ Exhibit 8.
 6
    Exhibit 11 to Document 23.
 7
    Defendants’ Exhibit 8.
 8
    Proclamation No. 58 JBE 2020, Defendants’ Exhibit 9.

                                                         2
Case 6:20-cv-00965-RRS-PJH Document 47 Filed 08/21/20 Page 3 of 25 PageID #: 967



 Phase 1 Order, which was consistent with the White House Guidelines, the Governor lifted

 portions of the Stay at Home Order.9 These actions were consistent with White House guidelines.10

 The criteria for re-opening businesses under the Phase I Order was tied to percentages of total

 occupancy “as determined by the State Fire Marshal” and “applicable guidance from the State Fire

 Marshal published at opensafely.la.gov.”11 However, bars without a Louisiana Department of

 Health (“LDH”) food service permit were still considered nonessential businesses under Phase 1

 and ordered to remain closed to the public.12

         On June 5, 2020, Governor Edwards issued an order moving Louisiana into Phase 2 of

 reopening (the “Phase 2 Order”) as Louisiana had met the White House Guidelines criteria for

 Phase 2.13 The Governor issued the Phase 2 Order in line with data that showed an improving

 public health situation in Louisiana, such as COVID-related hospitalizations dropping to 661 after

 peaking at more than 2,100.14 Under Sections 2(G)(1)(c) and (d) of the Phase 2 Order, bars were

 permitted to reopen. Bars with an approved food service permit from LDH were allowed to operate

 at 50% of capacity, as determined by the State Fire Marshal, along with other social distancing

 measures. Bars without an approved food service permit from LDH were allowed to reopen at 25%

 of capacity.15

         By the beginning of July, the COVID-19 situation in Louisiana had steadily worsened.

 Louisiana “posted more than 2,000 new cases [a day on July 10 and July 11], and the share of tests

 coming back positive had risen along with hospitalizations.”16 In the course of three weeks in July,



 9
   Id.
 10
    Guidelines for Opening Up America Again, the White House (4-16-2020), Defendants’ Exhibit 41.
 11
    Defendants’ Exhibit 9.
 12
    Id.
 13
    Proclamation No. 74 JBE 2020, Defendants’ Exhibit 10.
 14
    Exhibit 14 to Document 23.
 15
    Id.
 16
    See Billioux Declaration, ¶¶ 18-24.

                                                       3
Case 6:20-cv-00965-RRS-PJH Document 47 Filed 08/21/20 Page 4 of 25 PageID #: 968



 the number of patients in Ochsner Health System hospitals in Louisiana doubled.17 Moreover, this

 increase in COVID-19 cases hit parishes that had largely been spared by the initial phase of the

 pandemic in March and April, including the Acadiana area.18 Based on this increase in COVID-

 19 cases, on July 11, 2020, the Governor issued 89 JBE 2020 (“EO 89-2020”), effective July 13,

 2020.19 This executive order mandated closure of all bars statewide for on-premises consumption,

 restricted indoor and outdoor “crowd sizes … to no more than 50 people” for other types of

 gatherings, established mandatory face covering (mask) requirements for the public, and required

 “all businesses and organizations” to “require all persons who enter the premises to wear a face

 covering” under threat of criminal sanction against the business owner who “fails to enforce the

 requirement to wear face coverings.”20 Governor Edwards extended the bar-related restrictions on

 July 23, 2020 under Executive Order 96 JBE 2020 (“EO 96-2020”).21 On July 26, 2020, the White

 House issued a “State Report” for Louisiana summarizing updated COVID-19 data and making

 “recommendations to the states as far as COVID-19 mitigation measures.”22 The White House

 recommended, inter alia, that the state “[m]andate the use of masks in all current and evolving hot

 spots” and to consider closing “establishments where social distancing and mask use cannot occur,

 such as bars.”23 However, some political leaders in Louisiana challenged the state law and

 constitutional basis for these orders.24




 17
    See Declaration of Robert Hart.
 18
    See Defendants’ Exhibit 49, Declaration of John Bel Edwards, ¶23
 19
    Defendants’ Exhibit 29.
 20
    Id.
 21
    Defendants’ Exhibit 30.
 22
    Exhibit H to Document 1.
 23
    Id.
 24
    See, e.g., Letter from Louisiana Attorney General, Jeff Landry, Exhibit E to Document 1.


                                                          4
Case 6:20-cv-00965-RRS-PJH Document 47 Filed 08/21/20 Page 5 of 25 PageID #: 969



         The Complaint in the instant case was originally filed by eleven (11) entities operating as

 bars.25 On August 6, 2020, six (6) of the original plaintiffs dismissed their claims.26 On that same

 day, an Amended Complaint was filed that added six (6) additional plaintiffs.27 Plaintiffs allege

 that they all operate as bars and that they have been negatively impacted by the executive orders

 issued by Governor Edwards.

                                                   II.
                                             APPLICABLE LAW

         A party seeking a temporary restraining order or preliminary injunction under Rule 65 must

 show: (i) a substantial likelihood of success on the merits; (ii) the movant will suffer irreparable

 injury without the injunction; (iii) the threatened injury to the movant outweighs the threatened

 harm to the party whom he seeks to enjoin; and (iv) granting the injunction will not disserve the

 public interest. Lakedreams v. Taylor, 932 F.2d 1103, 1107 (5th Cir. 1991). The decision to grant

 an injunction is “an extraordinary remedy and should be granted only if the movant has clearly

 carried the burden of persuasion with respect to all four factors.” Allied Marketing Group, Inc. v.

 CDL Marketing, Inc., 878 F.2d 806, 809 (5th Cir. 1989).

         To prove a likelihood of success on the merits, the moving party must show that it will

 “likely prove” the merits of its claims.28 The standard for proving irreparable injury is not a mere

 possibility, but a likelihood:

                  Our frequently reiterated standard requires plaintiffs seeking preliminary
         relief to demonstrate that irreparable injury is likely in the absence of an injunction.
         Issuing a preliminary injunction based only on a possibility of irreparable harm is

 25
    910 E Main 22, LLC d/b/a Quarter Tavern, Bubba’s Saloon, LLC, CJD III LLC d/b/a Twisted Tavern, Doug
 McCarthy Enterprises Inc. d/b/a “501,” Emerald Billiards, LLC, Mulligan’s on the Teche, LLC, d/b/a Cantina’s
 Downtown, My Place Bar & Grill, LLC, Napoleons on the Teche, LLC, Pool Do’s Sports Bar LLP, SoCo Sports Bar,
 LLC, and YED Enterprises LLC d/b/a Dewey’s Lounge.
 26
    Bubba’s Saloon LLC, CJD III LLC d/b/a Twisted Tavern, Emerald Billiards, LLC, Mulligan’s on the Teche, LLC
 d/b/a Cantina’s Downtown, Napoleons on the Teche, LLC, and YED Enterprises LLC d/b/a Dewey’s Lounge.
 27
    Big Dan’s Bar, Inc., City Bar, Inc., CKBCPB5 LLC d/b/a The Chatter Box, Sandi’s Anchor Lounge, LLC d/b/a Da
 Camp, Tipsy Cajun, LLC, and Wanous LLC d/b/a AJ’s 2 nd St. Pub.
 28
    Mylan Institutional LLC v. Aurobinado Pharma Ltd, 857 F.3d 858, 866 (5th Cir. 2017).

                                                       5
Case 6:20-cv-00965-RRS-PJH Document 47 Filed 08/21/20 Page 6 of 25 PageID #: 970



         inconsistent with our characterization of injunctive relief as an extraordinary
         remedy that may only be awarded upon a clear showing that the plaintiff is entitled
         to such relief.29

         The third part of the test requires the Court to balance the harm that would be suffered by

 Plaintiffs if the injunction were denied against the possible harm that would result to the

 Defendants if the injunction were granted.30 The fourth part of the test requires the Court to

 determine whether granting the injunctive relief will disserve the public interest.31

                                                   III.
                                            EVIDENCE PRESENTED

         Plaintiffs presented the testimony of Dr. Alexander Billioux on cross examination; Murphy

 Painter, former Commissioner of Louisiana Office of Alcohol and Tobacco Control; Jason

 Romero, owner of Pool Do’s Sports Bar LLP; Tanya Abshire, owner of My Place Bar & Grill,

 LLC; and Ty Boudoin, owner of 910 E Main 33, LLC d/b/a Quarter Tavern. Defendants presented

 the testimony of Dr. Billioux and Governor John Bel Edwards.

         Romero, Abshire, and Boudoin testified as to the mitigation efforts that each of them had

 taken when bars were allowed to operate during the pandemic. They also testified as to the impact

 of the Governor’s executive orders on their businesses, namely that their businesses are currently

 closed. Mr. Painter testified regarding the difference between bar and restaurant permits under

 Louisiana law.

         Dr. Billioux is currently employed by the Louisiana Department of Health as its Assistant

 Secretary of the Office of Public Health.32 Dr. Billioux testified that he has been directly involved

 in the state’s response to COVID-19 and meets with and advises the Governor on a daily basis


 29
    Winter v. Nat. Res. Def. Council, Inc., 555 U.S. 7, 22 (2008) (internal citations omitted).
 30
    Mississippi Power & Light Co. v. United Gas Pipe Line Co., 760 F.2d 618, 626 (5th Cir. 1985).
 31
    Id. at 625-26.
 32
    Defendants’ Exhibit 47, Declaration of Alex Billioux, MD, DPhil.


                                                         6
Case 6:20-cv-00965-RRS-PJH Document 47 Filed 08/21/20 Page 7 of 25 PageID #: 971



 regarding mitigation efforts. Dr. Billioux testified that the Governor’s executive orders regarding

 the restrictions on bar operations were enacted to slow the spread of COVID-19. Dr. Billioux

 further explained why the atmosphere of bars is conducive to the spread of COVID-19 and why

 bars pose an increased threat to the public health:

            For example, loud music and noisy crowds can cause people to move closer to each
            other to hear and speak louder, which reduces the physical distance essential to
            preventing the spread of the virus and increases the risk of infected respiratory
            droplets being transmitted among patrons. Alcohol consumption is also a cause for
            concern because drinking requires the removal of masks and intoxicated patrons
            are likely to experience impaired judgment and loosened inhibitions. As a result,
            bar patrons are more likely to move closer to each other, speak louder, tell jokes or
            sing, presenting the same risks of close contact and spread of infected respiratory
            droplets. The likelihood of these risks materializing is heightened substantially if
            the bar is poorly ventilated.

            All of these factors contribute to a strong likelihood, if not a certainty, of non-
            compliance with safety practices recommended by the CDC, such as social
            distancing and mask-wearing, thus creating a disproportionately high risk of
            increased transmission of COVID-19. Notably, the risks of spreading the virus are
            not as pronounced in a restaurant, where couples, families, or small groups sit by
            themselves, socially distant from others eating at a restaurant.33

 Dr. Billioux also testified that bar patrons are generally younger adults, who are more likely to be

 asymptomatic carriers of COVID-19 and therefore more likely to patronize bars without realizing

 that they are spreading the virus. Dr. Billioux testified that the State’s data showed a dramatic

 increase in cases among 18-29-year-olds in Louisiana.34

            On cross-examination, counsel for Plaintiffs questioned Dr. Billioux regarding why “stand

 alone bars” were not permitted to operate while bars within restaurants were allowed to remain

 open. Dr. Billioux testified that the intent of the Governor’s executive orders was that no bars

 could operate as traditional bars serving alcohol in close quarters, even bars within restaurants. In

 this testimony, Dr. Billioux referenced regulations provided by the Office of the State Fire


 33
      Defendants’ Exhibit 47, Declaration of Alex Billioux, MD, DPhil, ¶ 43-44.
 34
      Defendants’ Exhibit 38.

                                                           7
Case 6:20-cv-00965-RRS-PJH Document 47 Filed 08/21/20 Page 8 of 25 PageID #: 972



 Marshall and set forth on the OpenSafely website; these requirements are specifically referenced

 in the Governor’s executive orders. These regulations state:

                  * Restaurants, cafes, and coffee shops are limited to 50% of the normal
          established capacity.
                         ** Bar areas of restaurants shall be used for seating/serving
                         purposes only and shall not allow for social gatherings.
                         Service in bar areas must include food items.35

 The regulations also provide that “customers are required to be seated at tables and not

 congregating in open areas of the establishment.”36 Dr. Billioux testified that the reason for the

 distinction between bars and restaurants was their different environments and the different

 purposes they served. Specifically, in a restaurant setting, individuals sit at tables with their

 families or close friends rather than mingling among a group of strangers; restaurants also typically

 do not play loud music which would cause patrons to speak loudly to be heard.

          Dr. Billioux also testified regarding the data and recommendations from the White House

 and the Centers for Disease Control (“CDC”). Specifically, the White House Coronavirus Task

 Force has repeatedly recommended to the State of Louisiana that bars be closed because of

 Louisiana’s increasing COVID-19 caseload.37 In addition, Dr. Billioux testified that during the

 time period when bars were permitted to operate, contact tracing traced a disproportionate number

 of COVID-19 outbreaks and infections to bars.38

          Governor Edwards also testified regarding the reasons for his executive orders, specifically

 the provisions restricting on-site bar service. Governor Edwards testified that his decision to

 restrict on-site consumption of alcohol at bars was based on advice from his medical advisors,




 35
    Defendants’ Exhibit 45.
 36
    Id.
 37
    Defendants’ Exhibits, 13, 14 and 15.
 38
    Defendants’ Exhibit 19.

                                                   8
Case 6:20-cv-00965-RRS-PJH Document 47 Filed 08/21/20 Page 9 of 25 PageID #: 973



 recommendation from the White House Coronavirus Task Force, and data from contact tracing.

 He testified that:

            Based on the expert opinions of LDH and OPH, there are several reasons why bars
            are conducive to the spread of COVID-19. First, the experience in a bar is primarily
            a social one, oftentimes with individuals outside the immediate household. Further,
            because, by definition, people come to bars to drink alcohol, it is very likely that
            there will be little to no wearing of face coverings. When music plays in a bar,
            especially loud music, people tend to move closer to each other to talk and hear,
            thus reducing the physical distance essential to preventing the spread of the virus.
            Drinking alcohol in a bar also tends to decrease inhibitions and may thereby cause
            people to move closer to one another or disregard mask requirements, thereby
            increasing the risk of the virus spreading, particularly if the par is poorly ventilated.
            The risk of spreading the virus is not as pronounced in a restaurant, where couples,
            families, or small groups sit by themselves, socially distant from others eating at
            the restaurant, and do not necessarily consume alcohol.39

 Governor Edwards testified that his executive orders were carefully considered and aimed at

 reducing the spread of COVID-19 in Louisiana.

                                                        IV.
                                                   LEGAL ANALYSIS

        A. Jacobson, Abbott, and Government Actions Addressing a Public Health Crisis.

            Plaintiffs’ claims under the Due Process Clause and Equal Protection Clause invoke the

 well-developed jurisprudence and standards of review governing these types of constitutional

 claims. However, the government actions challenged here were not taken in ordinary times. In the

 recent Abbott case, the Fifth Circuit held that government actions taken to combat the public health

 crisis caused by the COVID-19 pandemic must be judged under the deferential standard adopted

 in the century-old Supreme Court case of Jacobson v. Commonwealth of Mass., 197 U.S. 11,

 (1905).40 In Jacobson, the plaintiff challenged Massachusetts’ compulsory vaccination law. The

 law was enacted in the context of a growing smallpox epidemic. In that 1905 decision, the Supreme



 39
      Defendants’ Exhibit 49, ¶ 30.
 40
      See In re Abbott, 954 F.3d at 783 (citing Jacobson).

                                                             9
Case 6:20-cv-00965-RRS-PJH Document 47 Filed 08/21/20 Page 10 of 25 PageID #: 974



  Court held that government actions taken in the context of a public health crisis are subject to a

  more deferential review:

           In every well-ordered society charged with the duty of conserving the safety of its
           members the rights of the individual in respect of his liberty may at times, under
           the pressure of great dangers, be subjected to such restraint, to be enforced by
           reasonable regulations, as the safety of the general public may demand.41

  The Court explained that the police power of a state “must be held to embrace, at least, such

  reasonable regulations established directly by legislative enactment as will protect the public

  health and the public safety.”42 According to the Court, “the police power of a state, whether

  exercised directly by the legislature, or by a local body acting under its authority, may be exerted”

  in emergency circumstances.43 The Court further explained that the “liberty secured by the

  Constitution ... does not import an absolute right in each person to be, at all times and in all

  circumstances, wholly freed from restraint.”44 Rather, “a community has the right to protect itself

  against an epidemic of disease which threatens the safety of its members.”45

           In In re Abbott, the Fifth Circuit held that Jacobson’s deferential standard applies to

  government actions taken to combat the COVID-19 pandemic. Importantly, the court explained

  that, without question, “individual rights secured by the Constitution do not disappear during a

  public health crisis, but the [Supreme] Court [has] plainly stated that rights could be reasonably

  restricted during those times.”46 The court stated succinctly:

           The bottom line is this: when faced with a society-threatening epidemic, a state may
           implement emergency measures that curtail constitutional rights so long as the
           measures have at least some “real or substantial relation” to the public health crisis
           and are not “beyond all question, a plain, palpable invasion of rights secured by the
           fundamental law.”47

  41
     Jacobson, 197 U.S. at 29, 25 S.Ct. 358; In re Abbott, 954 F.3d at 784.
  42
     Jacobson, 197 U.S. at 38.
  43
     Id.
  44
     Id.
  45
     Id.
  46
     In re Abbott, 954 F.3d at 784 (citing Jacobson, 197 U.S. at 29, 25 S.Ct. 358) (emphasis added).
  47
     Id. at 784 (quoting Jacobson, 197 U.S. at 31, 25 S.Ct. 358).

                                                           10
Case 6:20-cv-00965-RRS-PJH Document 47 Filed 08/21/20 Page 11 of 25 PageID #: 975




          The Court must thus address Plaintiffs’ requested relief within contours of Jacobson and

  Abbott. The first prong of Jacobson’s test is whether the government action challenged “lacks a ‘real

  or substantial relation’ to the crisis” faced by the state.48 The second prong of Jacobson’s test asks

  whether the executive orders are “beyond question, in palpable conflict with the Constitution.”49

  Plaintiffs concede that the Jacobson/Abbott standard is the correct standard. However, they suggest

  that the standard should be applied differently at this stage of the public health crisis because the

  circumstances of the pandemic have changed, and the state has better data on the spread of

  COVID-19. Plaintiffs apparently argue that the Governor’s bar-related restrictions should be

  entitled to less deference than afforded by the Fifth Circuit in Abbott. The Court disagrees. Abbott’s

  adoption of Jacobson’s deferential standard of review was grounded on the existence of a public

  health crisis. The record here reflects that this crisis still existed at the time the Governor signed

  Executive Orders 89 JBE 2020 and 96 JBE 2020. Specifically, the record shows that the number

  of Louisiana COVID-19 cases has continued to grow.50 Governor Edwards testified that many

  hospitals in the state are operating at full capacity, and that the number of hospital beds and ICU

  beds available pose a significant public health concern. According to the most recent Louisiana

  State Report from the White House Coronavirus Task Force, Louisiana remains first in the country

  in the per capita number of COVID-19 cases.51 Moreover, other courts in Louisiana and elsewhere

  have continued to apply Jacobson’s deferential standard to constitutional claims as the pandemic

  has progressed.52 While more information may be known about COVID-19 than at the time Abbott




  48
     Id.; In re Abbott, 954 F.3d at 787.
  49
     Jacobson, 197 U.S. at 38; In re Abbott, 954 F.3d at 787.
  50
     Defendants’ Exhibit 42.
  51
     Defendants’ Exhibit 54.
  52
     See, e.g., 4 Aces Ent., 2020 WL 4432727; TJM 64, Inc. v. Harris, No. 20-cv-2498, 2020 WL 4352756 (W.D. Tenn.
  July 29, 2000).

                                                        11
Case 6:20-cv-00965-RRS-PJH Document 47 Filed 08/21/20 Page 12 of 25 PageID #: 976



  was decided, Abbott’s deferential standard is still applicable to the Governor’s actions in the

  present case.

       B. Does the Governor’s Mandate Have a “Real or Substantial Relation” to the Crisis?

          The first prong of the Jacobson/Abbott framework addresses whether the government

  actions at issue have a “real or substantial relation” to the present crisis. Under this first prong, this

  Court “may ask whether the state’s emergency measures lack basic exceptions for ‘extreme cases,’

  and whether the measures are pretextual——that is, arbitrary or oppressive.”53 However, the Court

  “may not second-guess the wisdom or efficacy of the measures.”54 Ultimately, “if the choice is

  between two reasonable responses to a public crisis, the judgment must be left to the governing

  state authorities.”55

          The record here reflects a “real and substantial relation” between the Governor’s bar-

  related restrictions and the state’s efforts to control the spread of COVID-19. Dr. Billioux’s

  testimony illuminates the unique risks posed by bars in the spread of COVID: individuals

  socializing in close contact and ignoring social distancing guidelines while consuming alcohol.

  Further, the testimony of both Dr. Billioux and Governor Edwards support the distinction between

  bars and restaurants. According to this testimony, the primary purpose of individuals going to bars

  is to socialize in close quarters while the primary purpose of individuals going to a restaurant is to

  eat a meal while sitting at a table. This testimony is supported by the data reflected in the record,

  recommendations from the White House Coronavirus Task Force, and the recommendations of the

  Louisiana Department of Health.56 This testimony is further supported by the data from contact




  53
     Abbott, 954 F.3d at 785.
  54
     Id.
  55
     Id. at 792.
  56
     See Defendants’ Exhibits 13, 14, 15 and 42.

                                                     12
Case 6:20-cv-00965-RRS-PJH Document 47 Filed 08/21/20 Page 13 of 25 PageID #: 977



  tracing that reflects a disproportionate number of outbreaks from bars – as opposed to restaurants

  – and a wider spread of cases from bar-related outbreaks.57

          Considering this testimony and the record as a whole, the provisions in Executive Order

  89 JBE 2020 and Executive Order 96 JBE 2020 banning on-site consumption of alcohol at bars

  bears a “real or substantial relation” to the public health crisis resulting from the COVID-19

  pandemic.

       C. Is the Governor’s Mandate Beyond Question, in Palpable Conflict with the
          Constitution?

          The second Jacobson inquiry is whether the Governor’s executive orders are “beyond

  question, in palpable conflict with the Constitution.” In order to address this inquiry, the Court

  must examine each of the Plaintiffs’ constitutional claims.

          1. Substantive Due Process.

          Plaintiffs first argue that the Governor’s actions violate their “substantive due process”

  rights under the Fourteenth Amendment. The Due Process Clause of the Fourteenth Amendment

  guarantees that “[n]o person shall be...deprived of life, liberty, or property, without due process of

  law.” Courts have construed the Due Process Clause to include a “substantive” component as well

  as a “procedural” component.58 Unlike procedural due process, substantive due process “protects

  individual liberty against certain government actions regardless of the fairness of the procedures

  used to implement them.” The substantive component of the clause thus “provides heightened

  protection against government interference with certain fundamental rights and liberty interests,”

  which are held to a more exacting standard of strict scrutiny.59 “The conceptual essence of



  57
     Defendants’ Exhibit 34.
  58
     Reyes v. North Texas Tollway Auth., 861 F.3d 558, 562 (5th Cir. 2017).
  59
     Collins v. City of Harker Heights, 503 U.S. 115, 125 (1992) (citation and internal quotation marks omitted);
  Washington v. Glucksberg, 521 U.S. 702, 719 (1997).

                                                        13
Case 6:20-cv-00965-RRS-PJH Document 47 Filed 08/21/20 Page 14 of 25 PageID #: 978



  ‘substantive’ due process is the notion that the Due Process Clause—in addition to setting

  procedural minima for deprivations of life, liberty, or property—bars outright ‘certain government

  actions regardless of the fairness of the procedures used to implement them.’”60

           This framework imposes a threshold question for the Court: is the right at issue a

  fundamental right? Answering that question requires “a careful description of the asserted

  fundamental liberty interests,” which must be “objectively, deeply rooted in this Nation's history

  and tradition, and implicit in the concept of ordered liberty, such that neither liberty nor justice

  would exist if they were sacrificed.”61 “Liberty interests may be created under either federal law

  or state law.”62 Plaintiffs contend that the Governor’s executive orders infringe on their property

  and liberty interests in “owning and operating lawfully established bars.”63 They also contend that

  the orders interfere with their ability to earn a profit from their businesses. The Supreme Court has

  observed that, while the assets of a business are unquestionably “property,” the “activity of doing

  business, or the activity of making the profit is not property in the ordinary sense.” 64 There is, in

  short, no “broad ‘right to do business” guaranteed by the United States Constitution.65 As a result,

  some courts have rejected substantive due process challenges to COVID-19 restrictions on the

  grounds that a general right to operate a business is not a constitutionally protected right.66



  60
     Brennan v. Stewart, 834 F.2d 1248, 1255 (5th Cir. 1988) (quoting Daniels v. Williams, 474 U.S. 327, 331 (1986)).
  61
     Glucksberg, 521 U.S. at 720-21.
  62
     Jennings v. Owens, 602 F.3d 652, 657 (5th Cir.2010).
  63
     See Memorandum to Plaintiff’s Motion for TRO, pp. 4, 6.
  64
     College Sav. Bank v. Florida Prepaid Postsecondary Education, 527 U.S. 666, 675, 119 S.Ct. 2219, 2225 (1999).
  65
     See College Sav. Bank, 527 U.S. at 2225; see also Pollard v. Cockrell, 578 F. 2d 1002, 1012 (5th Cir. 1978) (rejecting
  any notion of a “constitutionally guaranteed to ‘pursue a legitimate business’”); In re: Premier Automotive Services,
  Inc., 492 F. 3d 274, 283 (2007) (finding no constitutionally-guaranteed “right to do business”).
  66
     For example, in Xponential Fitness v. Arizona, the plaintiffs owned fitness centers and asserted that an executive
  order closing their businesses violated their due process rights. No. 20-01310, 2020 WL 3971908 at *5 (D. Ariz. July
  14, 2020). The court disagreed that the order implicated any due process concerns because the “right to do business
  has not been recognized as a constitutionally-protected property right.” Id. In Talleywhacker, Inc. v. Cooper, the court
  relied on the same rationale in rejecting the due process claims of owners of entertainment venues in North Carolina
  who challenged orders closing their business due to COVID-19. No. 20-218, 2020 WL 3051207 at *12 (E.D.N.C.
  June 8, 2020).

                                                            14
Case 6:20-cv-00965-RRS-PJH Document 47 Filed 08/21/20 Page 15 of 25 PageID #: 979



            As noted in the 4 Aces case, however, the caselaw in the Fifth Circuit is not as clear with

  respect to whether the activity of earning profits is a constitutionally protected property interest.67

  Some Fifth Circuit caselaw – including post- College Savings Bank caselaw – appears to recognize

  that the right to earn profits from a business is a protected property right.68 Moreover, the Fifth

  Circuit     has    recognized        that    “licenses,      certificates,   and     franchises      ...   qualify

  as property interests for purposes of procedural due process.”69 This protection reflects the fact

  that, once issued, a license or permit “may become essential in the pursuit of a livelihood.”70 Here,

  the Governor’s executive order does not revoke or expressly suspend Plaintiffs’ licenses to operate

  bars, but it does restrict Plaintiffs’ activities in ways that that would otherwise be permissible under

  these licenses--indeed, in ways that likely make these licenses less valuable for the duration of the

  Governor’s executive order. Nevertheless, none of this jurisprudence classifies these purely

  economic rights as “fundamental” rights; in other words, that these rights are “objectively, deeply

  rooted in this Nation's history and tradition, and implicit in the concept of ordered liberty, such

  that neither liberty nor justice would exist if they were sacrificed.”71 Accordingly, the provisions

  of the Governor’s executive orders restricting the operation of bars must be judged under a

  deferential “rational basis” review applicable to economic regulation.72

            The Governor’s actions in connection with the COVID-19 health crisis comport with

  substantive due process if these actions are rationally related to a legitimate government interest.73

  Only if such government action is “clearly arbitrary and unreasonable, having no substantial


  67
      4 Aces Enter., LLC, 2020 WL 4747660 at * 11.
  68
     Id.
  69
     Wells Fargo Armored Serv. Corp. v. Ga. Pub. Serv. Comm'n, 547 F.2d 938, 941 (5th Cir. 1977).
  70
     Bell v. Burson, 402 U.S. 535, 539 (1971).
  71
     Glucksberg, 521 U.S. at 720-21.
  72
     See Harris v. Hahn, 827 F.3d 359, 365 (5th Cir. 2016) (if a right is not fundamental, then the law that allegedly
  burdens the right is ordinarily subject to rational basis review).
  73
     Schafer v. City of New Orleans, 743 F.2d 1086, 1089 (5th Cir. 1984); Couf v. DeBlaker, 652 F.2d 585, 588 (5th
  Cir.1981), cert. denied, 455 U.S. 921 (1982); Stone v. City of Maitland, 446 F.2d 83, 87 (5th Cir. 1971).

                                                          15
Case 6:20-cv-00965-RRS-PJH Document 47 Filed 08/21/20 Page 16 of 25 PageID #: 980



  relation to the public health, safety, morals, or general welfare,” may it be declared

  unconstitutional.74 Under this standard, the Court must start its analysis with a strong presumption

  of constitutional validity.75

          As recognized by Jacobson and Abbott, government actions taken to combat a public health

  crisis are a legitimate government interest.76 The Governor’s bar-related restrictions in his

  executive orders are rationally related to that legitimate government interest: specifically,

  addressing the public health crisis in Louisiana caused by the COVID-19 pandemic. The record

  reflects that:

               •   The Louisiana Department of Health and Dr. Billioux reviewed and considered

                   COVID-19 trends leading up to the issuance of Executive Orders 89 JBE 2020 and

                   96 JBE 2020 and advised the Governor on those trends;77

               •   These trends showed a high incidence of COVID-19 among younger age groups

                   that frequent bars at a higher rate than other age groups;78

               •   Case tracing data shows a disproportionate number of COVID-19 outbreaks traced

                   to bars, and these outbreaks also resulted in a high level of cases;79

               •   Dr. Billioux and the Governor also considered the fact that the environment of most

                   bars is conducive to the spread of COVID-19;80




  74
     Village of Euclid v. Ambler Realty Co., 272 U.S. 365, 395, 47 S.Ct. 114, 121, 71 L.Ed. 303 (1926); Shelton, 780
  F.2d at 483 (“Only if the governmental body could have had no legitimate reason for its decision” is federal judicial
  interference proper.).
  75
     Flores–Ledezma v. Gonzales, 415 F.3d 375, 381 (5th Cir.2005)(citing Heller v. Doe, 509 U.S. 312, 319 (1993)).
  76
     Abbott, 954 F.3d at 784.
  77
     Declaration of Alex Billioux, ¶¶30-39, Defendants’ Exhibit 47.
  78
     Id.
  79
     Defendants’ Exhibit 34.
  80
     See Declaration of Alex Billioux, ¶43, Defendants’ Exhibit 47 and Declaration of Governor John Bel Edwards, ¶31,
  Defendants Exhibit 49.

                                                          16
Case 6:20-cv-00965-RRS-PJH Document 47 Filed 08/21/20 Page 17 of 25 PageID #: 981



               •    Dr. Billioux also pointed to a study conducted in a foreign COVID-19 hotspot

                    highlighting the risk of bars and nightclubs in the spread of COVID-19, and this

                    study factored in his recommendation that the Governor temporarily restrict the

                    operation of bars;81 and

               •    The Governor considered the recommendation of the White House Coronavirus

                    Task Force that the operation of bars be restricted.82

  Taken as a whole, this evidence supplies a rational basis for the Governor to conclude that

  restrictions on on-site bar service would aid in stemming the upward trend in COVID-19 cases.

  Plaintiffs challenge the contact tracing data relied on by the Governor and Dr. Billioux, but their

  arguments do not negate that data as one of the grounds for the Governor’s orders. Specifically,

  Plaintiffs allege that the number of cases traced to bars -- 464 -- is only 0.45% of the total number

  of COVID-19 cases in Louisiana. However, Dr. Billioux testified that the Louisiana Department

  of health could only contact trace 2212 cases, and that the number of cases traced to bars was a

  much higher 21% of traceable cases.83 Dr. Billioux opined that these results suggest a much higher

  incidence of COVID-19 cases originating from bars.84 Plaintiffs also have not negated the other

  data, research, and other factors in the record that the Governor considered when he adopted

  Executive Orders 89 JBE 2020 and 96 JBE 2020. This is critical because “those attacking the

  rationality of the [law] have the burden to negate every conceivable basis which might support

  it.”85




  81
     See testimony of Alex Billioux.
  82
     Declaration of Governor John Bel Edwards, ¶33.
  83
     See Declaration of Alex Billioux, ¶43, Defendants’ Exhibit 47.
  84
     Id.
  85
     Lynch, 826 F.3d at 196 (citing Beach Commc'ns, 508 U.S. at 314–15, 113 S.Ct. 2096). “In other words, where there
  are plausible reasons for the rule, [the court's] inquiry is at an end.” Id. (quoting Beach Commc'ns, 508 U.S. at 313–
  14, 113 S.Ct. 2096).

                                                           17
Case 6:20-cv-00965-RRS-PJH Document 47 Filed 08/21/20 Page 18 of 25 PageID #: 982



          In sum, Plaintiffs are not likely to prevail on their substantive due process claim. Under the

  Jacobson/Abbott framework, Plaintiffs have not shown that the bar-related provisions in the

  Governor’s orders are “beyond question, in palpable conflict with the Constitution” based on the

  standards that the Court must apply in evaluating a substantive due process claim involving

  economic regulations.

          2. Procedural Due Process.

          Procedural due process under the Fourteenth Amendment “imposes constraints on

  governmental decisions which deprive individuals of ‘liberty’ or ‘property’ interests within the

  meaning of the Due Process Clause of the Fifth or Fourteenth Amendment.”86 To prevail on

  a procedural due process claim, “a plaintiff must show (1) that he suffered a deprivation of a

  constitutionally     protected      interest    in    ‘life,   liberty,    or    property,’     and       (2)   that

  such deprivation occurred without due process of law.”87 Thus, as with Plaintiffs’ substantive due

  process claim, they must show that the property interest at issue here is a constitutionally

  cognizable property interest. As explained in connection with Plaintiffs’ substantive due process

  claim, there is some support for Plaintiffs’ claim that their right to operate according to their bar

  licenses and their right to earn profits from their businesses may be entitled to constitutional

  protection.88 The Court need not decide this question in the context of this case because, such

  protection notwithstanding, the Supreme Court has determined that “summary administrative

  action may be justified in emergency situations.”89 A “deprivation of property to protect the public

  health and safety is ‘[o]ne of the oldest examples’ of permissible summary action.”90 COVID-19




  86
     Mathews v. Eldridge, 424 U.S. 319, 332, 96 S.Ct. 893, 47 L.Ed.2d 18 (1976).
  87
     Vincent, 28 F.Supp.3d at 637 (quoting Zinermon v. Burch, 494 U.S. 113, 125–26 (1990))
  88
     See 4 Aces Ent., 2020 WL 4747660 at *11.
  89
     Hodel v. Va. Surface Mining & Reclamation Ass'n, Inc., 452 U.S. 264, 300 (1981) (citations omitted).
  90
     Id. (citations omitted).

                                                          18
Case 6:20-cv-00965-RRS-PJH Document 47 Filed 08/21/20 Page 19 of 25 PageID #: 983



  is, without a doubt, an unprecedented emergency. Accordingly, Plaintiffs are not likely to prevail

  on their procedural due process claim.

           3. Equal Protection.

           Plaintiffs next assert that Executive Orders 89 JBE 2020 and 96 JBE 2020 violate the Equal

  Protection Clause of the Fourteenth Amendment. “The Equal Protection Clause of the Fourteenth

  Amendment commands that no State shall ‘deny to any person within its jurisdiction the equal

  protection of the laws,’ which is essentially a direction that all persons similarly situated should

  be treated alike.”91 The Supreme Court has “repeatedly held that ‘a classification neither involving

  fundamental rights nor proceeding along suspect lines ... cannot run afoul of the Equal Protection

  Clause if there is a rational relationship between disparity of treatment and some legitimate

  governmental purpose.’”92 As commercial business owners, Plaintiffs do not fall within a suspect

  or quasi-suspect class.93 The Governor’s bar-related restrictions are therefore subject to a rational

  basis standard of review.94 Under a rational basis standard, the Court must presume that the

  Governor’s executive orders are constitutional and require Plaintiffs to “negate every conceivable

  basis which might support those orders.”95 Further, the Governor’s action “is not subject to

  courtroom fact-finding and may be based on rational speculation unsupported by evidence or

  empirical data.”96




  91
     City of Cleburne v. Cleburne Living Ctr., 473 U.S. 432, 439, 105 S.Ct. 3249 (1985) (quoting Plyler, 457 U.S. at
  216, 102 S.Ct. 2382).
  92
     Cent. State Univ. v. Am. Ass'n of Univ. Professors, 526 U.S. 124, 127–28 (1999) (alteration in original) (citations
  omitted); Nat'l Ass'n for the Advancement of Psychoanalysis v. Cal. Bd. of Psychology, 228 F.3d 1043, 1049 (9th Cir.
  2000) (“To withstand Fourteenth Amendment scrutiny, a statute is required to bear only a rational relationship to a
  legitimate state interest, unless it makes a suspect classification or implicates a fundamental right.” (citations omitted)).
  93
     Talleywhacker, Inc. v. Cooper, No. 5:20-CV-218-FL, 2020 WL 3051207 at *8–9 (E.D.N.C. June 8, 2020)
  94
     Id.
  95
     Armour v. City of Indianapolis, 566 U.S. 673, 681, 132 S.Ct. 2073 (2012).
  96
     FCC v. Beach Communications, Inc., 508 U.S. 307, 315 (1993).

                                                              19
Case 6:20-cv-00965-RRS-PJH Document 47 Filed 08/21/20 Page 20 of 25 PageID #: 984



          Plaintiffs argue that there is no rational basis to distinguish between bars holding AG

  permits and those holding AR permits and that the Governor’s executive orders run afoul of the

  Equal Protection Clause by making this distinction. The Louisiana Office of Alcohol and Tobacco

  Control provides for a “Class A-General” or “AG permit”, and a “Class A-Restaurant” or “AR

  permit.”97 Plaintiffs argue that some establishments are actually what would traditionally be

  classified as bars but, because a certain portion of their sales are from food rather than alcohol,

  they are able to obtain AR permits and essentially operate as a restaurant. Plaintiffs argue that the

  distinction between the two types of businesses is arbitrary because AG permitted bars present the

  same COVID-19 risks as AR permitted restaurants with full-service bars. While there is a

  difference in treatment between the two types of businesses, “a State does not violate the Equal

  Protection Clause merely because the classifications made by its laws are imperfect.” 98 Indeed,

  “[i]f the classification has some ‘reasonable basis,’ it does not offend the Constitution simply

  because the classification ‘is not made with mathematical nicety or because in practice it results in

  some inequality.’”99

          In TJM 64, Inc. v. Harris, 2020 WL 4352756 (W.D. Tenn. July 29, 2020), the court

  addressed distinctions made between different types of bars and bars in restaurants. There, the

  plaintiffs alleged that not all facilities that served alcohol were required to close and argued that

  bars, pubs, and restaurants on Beale Street and other “heavily trafficked ‘tourist’ areas of Memphis

  and Shelby County were untouched by the Order” in violation of their equal protection rights.100

  In TJM 64, the defendants also made distinctions based upon the amount of food sales in relation




  97
     See La. Rev. Stat. §26:71.1.
  98
     Giarratano v. Johnson, 521 F.3d 298, 303 (4th Cir. 2008).
  99
     Id. (quoting Dandridge v. Williams, 397 U.S. 471, 485 (1970)).
  100
      Id.

                                                          20
Case 6:20-cv-00965-RRS-PJH Document 47 Filed 08/21/20 Page 21 of 25 PageID #: 985



  to alcohol sales for their differing treatment of these businesses.101 The court there concluded that

  the distinction was not arbitrary and had a real and substantial relation to addressing the public

  health emergency.102 The court in TJM also found that assessing the circumstances of each bar and

  restaurant on a case by case basis would be overly burdensome and concluded that:

            [th]e role of the Court is not to second guess whether Defendants made the right
            decision in using this 50% food sales distinction. The Court’s role is to determine
            whether Defendants’ decision is reasonably related to the legitimate government
            goal of fighting the COVID-19 virus. See Whitmer, ––– Fed.Appx. at ––––, 2020
            WL 3468281, at *3 (“[T]he Governor’s order need not be the most effective or least
            restrictive measure possible to attempt to stem the spread of COVID-19. Shaping
            the precise contours of public health measures entails difficult line-drawing. Our
            Constitution wisely leaves that task to officials directly accountable to the people.”
            (internal citations omitted)). Shelby County’s Order is reasonably related to the
            legitimate government goal of fighting the COVID-19 virus.103

            The Jacobson framework is not toothless; some courts applying the standard have ruled

  that COVID-19 restrictions are unconstitutional. For example, Plaintiffs rely on the court’s ruling

  in DiMartile v. Cuomo, 2020 WL 4558711 (N.D. NY 2020), granting injunctive relief to a group

  of wedding planners who challenged New York’s restrictions on gatherings exceeding 50 people.

  The court in DiMartile found that the state’s 50-person restriction on social gatherings is

  impermissibly arbitrary under the facts of the case.104 The court there reasoned that since the same

  facilities used by plaintiffs for weddings were permitted to operate for other purposes – such as

  restaurants – that did not have the same limitations, there was no rational basis to distinguish

  between different types of social gatherings at the same facilities.105 Plaintiffs argue that DiMartile

  requires a similar finding here.




  101
      Id.
  102
      Id. at *4.
  103
      Id.
  104
      Id. at *9.
  105
      Id.

                                                     21
Case 6:20-cv-00965-RRS-PJH Document 47 Filed 08/21/20 Page 22 of 25 PageID #: 986



           The Court disagrees because DiMartile is distinguishable. The point of DiMartile is that

  because the same facilities were being used for different types of events, the state had no rational

  basis to conclude that one type of event was any more risky than another type of event held at the

  same facility.106 In contrast, the Governor’s classification here is based on evidence that the

  environment of a facility operated as a bar poses a greater danger of COVID-19 transmission than

  a facility operating as a restaurant with a bar area. According to the Governor, bars in restaurants

  cannot operate as true bars, they may only be used for food service. There was no such distinction

  in DiMartile.107

           As indicated above, both Dr. Billioux and Governor Edwards testified regarding the

  reasons behind the different treatment of bars and restaurants, including:

                •   the primary purpose of individuals going to bars is to socialize while the primary

                    purpose of individuals going to a restaurant is to eat a meal;

                •   bars typically play loud music, forcing patrons to congregate and speak loudly to

                    be heard;

                •   bar patrons generally consume alcohol, which requires them to remove their

                    facemasks;

                •   alcohol also lowers inhibitions and judgment;




  106
      Id.
  107
      In their briefs and in their arguments at the hearing, Plaintiffs cite Mikeska v. City of Galveston, 451 F.3d 376 (5th
  Cir. 2006) as a case “squarely on point” to the present case. (See Plaintiffs’ Reply Brief at 8). The Court disagrees. In
  Mikeska, beachfront homeowners filed a § 1983 action alleging that the City's refusal to permit them to repair and
  maintain their homes or to access municipal utility and sewer services following a tropical storm violated their due
  process and equal protection rights. 451 F.3d at 379. The City’s actions were taken after a tropical storm hit the area;
  but these actions were not directly connected to an immediate, ongoing public health and safety crisis. Rather, the
  actions were purportedly based on the City’s powers under the Texas Open Beaches Act in the aftermath of the storm.
  Id. at 378. Accordingly, the court in Mikeska was not applying the Jacobson standard applicable to an ongoing public
  health emergency.


                                                             22
Case 6:20-cv-00965-RRS-PJH Document 47 Filed 08/21/20 Page 23 of 25 PageID #: 987



              •   bar patrons generally fall within a younger age group that is more likely to be

                  asymptomatic, increasing the likelihood that they could spread the virus;

              •   in contrast to bars, patrons of restaurant and bars that serve food tend to sit at table

                  in groups and do not move freely around the restaurant; and

              •   White House guidance highlights the public health danger of bars as opposed to

                  restaurants.108

  The Governor’s attempt to draw distinctions between restaurants, AG bars, and AR bars may be

  imperfect. Plaintiffs also point to evidence that these restrictions are imperfectly enforced and that

  many restaurants and AR bars are operating in violation of the Governor’s executive orders.

  Nevertheless, under Abbot and Jacobson, it is not the role of this Court to second-guess the

  classifications and distinctions made in the Governor’s orders as long as the bar-related restrictions

  in those orders bear a “real or substantial relation” to the goal of slowing the spread of COVID-19

  and are not “beyond all question” a violation of Plaintiffs’ equal protection rights. In order to carry

  this burden, Plaintiffs must negate “every conceivable basis which might support” the

  classification. Lynch, 826 F.3d at 196 (citing Beach Commc'ns, 508 U.S. at 314–15). “In other

  words, where there are plausible reasons for the rule, [the court's] inquiry is at an

  end.” Id. (quoting Beach Commc'ns, 508 U.S. at 313–14). Plaintiffs have not met this burden based

  on the record before the Court. They have not, therefore, shown that they are likely to succeed on

  the merits of their equal protection claims.




  108
     See Defendants’ Exhibit 49, Declaration of Governor John Bel Edwards, ¶ 30 and Defendants’ Exhibit 47,
  Declaration of Alex Billioux, MD, DPhil, ¶ 43-44.


                                                     23
Case 6:20-cv-00965-RRS-PJH Document 47 Filed 08/21/20 Page 24 of 25 PageID #: 988



           4. State Law Arguments.

           Plaintiffs also urge this Court to find that the Governor’s executive orders fail the Jacobson

  substantial relation inquiry because they violate state law. Plaintiffs specifically state that they are

  not asking the Court to make a declaration that the orders violate state law because the Court has

  no authority to do so under Pennhurst State Sch. & Hospital v. Halderman, 465 U.S. 89, 104

  (1984). Under the Eleventh Amendment, a plaintiff can only file suit in federal court seeking

  prospective, injunctive relief against state officials for “violations of federal law.”109 Counsel for

  Plaintiffs does not dispute this limitation but rather argues that the Court should find that the

  Governor’s executive orders nevertheless fail the Jacobson test because they were enacted without

  appropriate state authority. The Court declines this request. Whether a state executive’s actions are

  authorized under state law has no relevance to the inquiry under Jacobson and Abbott.110 To the

  extent that Plaintiffs wish to argue that the Governor’s orders violate state law, a Louisiana state

  court is the appropriate forum to seek that relief.111

        D. The Other Requirements for Injunctive Relief.

           Because Plaintiffs have not established that they are likely to succeed on the merits, the

  Court will not address the other requirements for injunctive relief.

                                                         ***

           The Court is sympathetic to the harm suffered by these plaintiffs as a result of the COVID-

  19 pandemic. This pandemic has imposed tremendous, often unprecedented burdens on the

  country’s healthcare system, schools, economy, and daily life. Many individuals and small


  109
      Timpanogos Tribe v. Conway, 286 F. 3d 1195, 1205 (10th Cir. 2002) (citing Ex Parte Young, 209 U.S. 123, 159-
  160 (1908)).
  110
      FM Properties Operating Co. v. City of Austin, 93 F.3d 167, 174-75 (5th Cir. 1996) (“Converting alleged violations
  of state law into federal...due process claims improperly bootstraps state law into the Constitution”).
  111
      The Court has received an Amicus Curiae brief from a group of Louisiana legislators expressing concerns that
  Governor Edwards has acted without appropriate state authority. However, Plaintiffs have made it clear that they are
  not asking this Court to make such a declaration in light of the Court’s lack of jurisdiction under Pennhurst.

                                                           24
Case 6:20-cv-00965-RRS-PJH Document 47 Filed 08/21/20 Page 25 of 25 PageID #: 989



  business owners have suffered disproportionate losses. Nevertheless, the Governor’s actions

  challenged in the present case must be judged under the standard articulated in Jacobson and

  Abbott. Under this standard, it is not this Court’s role to second guess the policy choices made by

  the Governor. Those policy decisions must be judged in the political arena. In our system, the

  ultimate checks against the policy choices of our political leaders are elections. As another Court

  has noted, “[c]rises like COVID-19 can call for quick, decisive measures to save lives. Yet those

  measures can have extreme costs—costs that often are not borne evenly. The decision to impose

  those costs rests with the political branches of government.”112 Moreover, as the Court has

  explained, Jacobson’s standard is not toothless. Courts tend to give greater scrutiny to measures

  that infringe on fundamental rights even in the context of a public health crisis.113 Here, because

  the Governor’s executive orders satisfy the standards set forth in Jacobson and Abbott, Plaintiffs’

  Motion for a Preliminary Injunction is DENIED.

          THUS DONE in Chambers on this 21st day of August, 2020.




                                                                 ROBERT R. SUMMERHAYS
                                                              UNITED STATES DISTRICT JUDGE




  112
      League of Independent Fitness Facilities and Trainers, Inc. v. Whitmer, 814 Fed. Appx. 125 2020 WL 3468281
  (6th Cir. June 24, 2020).
  113
      See, e.g., Ramsek v. Beshear, 2020 WL 3446249 (E.D. Ky. June 24, 2020) (enjoining restrictions on First
  Amendment speech); Soos v. Cuomo, 2020 WL 3488742 (N.D. N.Y. June 26, 2020) (enjoining restrictions on church
  services).


                                                       25
